Exhibit 99.1 Contact: Candace Leeds V.P. of Public Affairs (212) 521-2416 Darren Daugherty Investor Relations (212) 521-2788 Loews Corporation Elects Dr. Lawrence S. Bacow To Its Board of Directors NEW YORK, August 9, 2011 Loews Corporation (NYSE:L) announced today thatLawrence S. Bacow has been elected a director of Loews.Dr. Bacow served as President of Tufts University from September 2001 until July 2011.He was elected a Fellow of Harvard College in July 2011.With the election of Dr. Bacow, the Loews Board consists of 13 directors, 10 of whom qualify as independent directors. # # # Loews Corporation, a holding company, is one of the largest diversified corporations in the United States.Its principal subsidiaries are CNA Financial Corporation (NYSE:CNA), a 90% owned subsidiary; Diamond Offshore Drilling, Inc. (NYSE:DO), a 50.4% owned subsidiary; HighMount Exploration & Production LLC, a wholly owned subsidiary; Boardwalk Pipeline Partners, LP (NYSE:BWP), a 64% owned subsidiary; and Loews Hotels, a wholly owned subsidiary. # # #
